Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 7/13/2021, wherein claims 1, 9 and 11 were amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting et al. (US 2011/0056868).
Regarding claim 1, Ting discloses a tray (at 20/30 at the bottom of Fig. 1) capable of holding cover glass, the tray comprising: a body portion (at 20 in Fig. 1) having a lower surface (bottom wall of 20); a first guide portion (See portion of Fig. 1 labeled below) disposed on the lower surface of the body portion; a second guide portion (See portion of Fig. 1 labeled below) spaced apart from the first guide portion and facing the first guide portion in a first direction (“D1” in portion of Fig. 1 labeled below); and a support portion (one of the middle elements of 30 in Fig. 1) disposed between the first guide portion and the second guide portion, and having one surface extending in the first direction, wherein: the first guide portion includes a first protrusion (See portion of Fig. 1 labeled below) extending in the first direction and a first bent portion (See portion of Fig. 1 labeled below) bent from one end of the first 

    PNG
    media_image1.png
    674
    989
    media_image1.png
    Greyscale

Regarding claim 2, Ting discloses an upper surface of each of the first and second protrusions is spaced apart from a reference line extending from the one surface of the support portion.
Regarding claim 3, Ting discloses  an upper surface of each of the first and second bent portions is positioned on the same line as the reference line (at portions between upward extending element of the bent portions).


Regarding claim 5, Ting discloses the support portion includes a first support portion (one of the upward extending portions of the support portion) and a second support portion (another one of the upward extending portions of the support portion) spaced apart from each other along the second direction; and a first interval between the first support portion and the second support portion is less than a second interval between an upper surface of the first bent portion and the upper surface of the first protrusion.
Regarding claims 6-7, Ting discloses the first support portion and the second support portion defines a receiving area therebetween; and a cover glass having at least one bent side is capable of being mounted in the receiving area, wherein the one bent side of the cover glass is capable of being disposed above the first protrusion of the first guide portion to be spaced apart from the first protrusion.
Regarding claim 8, Ting discloses the body portion includes an outer wall surrounding the lower surface; the outer wall includes a first outer wall and a third outer wall extending in the first direction, and a second outer wall and a fourth outer wall extending in the second direction; and the first protrusion of the first guide portion is formed on the second outer wall (See portion of Fig. 1 labeled above).
Regarding claim 9, Ting discloses a partition wall (See portion of Fig. 1 labeled above) formed on the lower surface of the body portion and extending in the second direction between the first outer wall and the third outer wall, wherein the second protrusion of the second guide portion is formed on the partition wall.

Regarding claim 11, Ting discloses a tray (20/30 in Fig. 1) capable of mounting cover glass having at least one bent side therein, the tray comprising: a body portion (at 20 in Fig. 1) having a lower surface (bottom wall), and including a first outer wall formed on one side of the lower surface and extending in a first direction (“D1” in portion of Fig. 1 labeled above); a plurality of support portions (two center elements 30 in Fig. 1) arranged on the lower surface to be spaced apart from each other in the first direction; and a first guide portion (See portion of Fig. 1 labeled above) including a first protrusion protruding from the first outer wall and a first bent portion bent from one end of the first protrusion, the first guide portion being spaced apart from the corresponding support portion, wherein the first bent portion is disposed between the first protruding portion and the corresponding support portion in a direction intersecting the first direction, and, wherein the cover glass is capable of being mounted between the plurality of support portions, such that the one bent side of the cover glass is capable of being positioned above the first protrusion of the first guide portion.
Regarding claim 12, Ting discloses the one bent side of the cover glass is capable of being positioned between the first outer wall and the first bent portion, while being spaced apart from the first protrusion.
Regarding claim 13, Ting discloses the first bent portion is spaced apart from the first outer wall, such that the cover glass is capable of being mounted with an interval between one side of the cover glass and the first outer wall less than an interval between the one side of the cover glass and the first bent portion.
Regarding claim 14, Ting discloses the first bent portion is spaced apart from the first outer wall, such that the cover glass is capable of being mounted with a printed layer disposed on a first surface of 
Regarding claim 15, Ting discloses the first protrusion is formed on the first outer wall, such that the cover glass is capable of being mounted with an interval between one side of the cover glass and the first protrusion greater than half of an interval between the plurality of support portions (depending on the size/shape of the cover glass disposed therein).
Regarding claim 16, Ting discloses the first bent portion is bent from the one end of the first protrusion, such that the cover glass is configured to be mounted with an interval between an upper surface of the first protrusion of the first guide portion and an upper surface of the first bent portion greater than a width of a bent portion of the one bent side of the s cover glass (depending on the size/shape of the cover glass disposed therein).
Regarding claim 17, Ting discloses a second outer wall (See Fig. 1 above) disposed on the lower surface of the body portion and extending in the first direction; and a second guide portion spaced apart from the corresponding support portion, and including a second protrusion protruding from the second outer wall and a second bent portion bent from one end of the second protrusion, wherein the other bent side of the cover glass is capable of being positioned above the second protrusion of the second guide portion (See Fig. 1 above).
Regarding claim 18, Ting discloses the second bent portion is spaced apart from the second outer wall, such that the cover glass is capable of being mounted with the other bent side thereof being spaced apart from the second protrusion and positioned between the second outer wall and the second bent portion.
Regarding claim 19, Ting discloses  the second bent portion is spaced apart from the second outer wall, such that the cover glass is capable of being mounted with a printed layer disposed on a first 
Regarding claim 20, Ting discloses the first bent portion of the first guide portion and the second bent portion of the second guide portion are spaced apart from each other, such that an interval therebetween is less than a width between the one side and the other side of the cover glass (depending on the size/shape of the cover glass disposed therein).

Response to Arguments
In view of Applicant's amendment, a new grounds of rejection (new interpretation of the Ting reference using the Figure 1 embodiment instead of the Figure 10 embodiment) has been applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735